     Case 2:19-cv-01791-WBS-KJN Document 26 Filed 10/20/20 Page 1 of 2


 1   DANIELLE E. VALLONE (State Bar No. 302497)
     STEPTOE & JOHNSON LLP
 2   One Market Street
     Spear Tower, Suite 3900
 3   San Francisco, CA 94105
     Telephone: 415.365.6700
 4   Facsimile: 415.365.6699
     Email: mkeough@steptoe.com
 5
     Attorneys for Defendant
 6   ULTA BEAUTY INC. a/k/a ULTA SALON,
     COSMETICS & FRAGRANCE INC.
 7

 8                               UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   VALERIE BROOKS, individually and on              CASE NO. 2:19-cv-01791 WBS KJN
     behalf of all others similarly situated,
12                                                    [PROPOSED] ORDER GRANTING
                   Plaintiff,                         STIPULATION TO EXTEND TIME TO
13                                                    RESPOND TO WRITTEN DISCOVERY
           v.                                         AND TO DISCLOSE EXPERTS AND
14                                                    PRODUCE REPORTS
     ULTA BEAUTY INC., a/k/a ULTA
15   SALON, COSMETICS & FRAGRANCE,
     INC., a Delaware corporation; and DOES
16   1 to 10, inclusive,
                                                      Complaint served: September 17, 2019
17                 Defendants.

18

19

20

21

22

23

24

25

26
27

28
                                                -1-                       Case No.: 2:19-cv-01791
29      [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO WRITTEN
                  DISCOVERY AND TO DISCLOSE EXPERTS AND PRODUCE REPORTS
30
     Case 2:19-cv-01791-WBS-KJN Document 26 Filed 10/20/20 Page 2 of 2


 1          THIS MATTER is before the Court on consideration of the stipulation between the

 2   parties to extend Defendant’s time to respond to Special Interrogatories, Requests for
 3
     Admissions, and Requests for Production of Documents (Sets One) propounded by Plaintiff to
 4
     November 10, 2020, as well as the stipulation between the parties to extend the deadline to
 5
     disclose experts and produce reports in accordance with FRCP Rule 26(a)(2) as currently
 6
     scheduled under the Status (Pretrial Scheduling) Order [Docket Number 22] to November 13,
 7

 8   2020. This is the first request to extend the deadlines to respond to written discovery and to

 9   disclose experts and produce reports.
10          Upon consideration of the stipulation, the Court grants the extensions requested. The
11
     Court hereby orders Defendant to respond to written discovery propounded by Plaintiff no later
12
     than November 10, 2020, and hereby orders the parties to disclose experts and produce reports in
13
     accordance with FRCP Rule 26(a)(2) no later than November 13, 2020.
14

15          IT IS SO ORDERED this 20th day of October, 2020.

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                -2-                          Case No.: 2:19-cv-01791
29       [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO WRITTEN
                   DISCOVERY AND TO DISCLOSE EXPERTS AND PRODUCE REPORTS
30
